                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                           ALBANY DIVISION

JENNIFER JOHNSON-               )
CAMPBELL, Individually and as   )
Administrator of the Estate of Cathy
                                )
Ann Windham Johnson, Deceased,  )
and JESSICA TAGNEY,             )             JURY TRIAL DEMANDED
Individually.                   )
                                )
                    Plaintiffs, )             CIVIL ACTION
                                )             FILE NO. 1:19-cv-00209-LAG
v.                              )
                                )
NAVISTAR, INC. and              )
WORKHORSE CUSTOM                )
CHASSIS, LLC.                   )
                                )
                   Defendants. )
                                )

                 DEFENDANT NAVISTAR INC.’S ANSWER

      Defendant Navistar, Inc. (“Navistar”) hereby answers the First Amended

Complaint (the “Complaint”) of Plaintiffs Jennifer Johnson-Campbell, individually

and as administrator of the Estate of Cathy Ann Windham Johnson (the “decedent”),

and Jessica Tagney, individually, as follows:

                          AFFIRMATIVE DEFENSES

      Navistar asserts that Plaintiffs’ claims are barred, in whole or in part, by the

defenses set forth below. By setting forth these defenses, Navistar does not assume

the burden of proving any fact, issue, or element of a cause of action where such
                                          1
burden properly belongs to Plaintiffs. Moreover, nothing herein stated is intended

or shall be construed as an acknowledgment that any particular issue or subject

matter is relevant to Plaintiffs’ allegations. Navistar reserves the right to plead any

and all affirmative defenses that may become evident or appreciated after

investigation and discovery in this matter. Navistar alleges as affirmative defenses

the following:

                                 FIRST DEFENSE

      The Complaint, in whole or in part, fails to state a claim upon which relief can

be granted.

                               SECOND DEFENSE

      Any damages alleged by Plaintiffs were caused by the acts, omissions, or

negligence of a third party over whom Navistar had no control and for whom

Navistar is not legally liable or responsible, and/or by events over which Navistar

had no control and for which Navistar is not legally liable or responsible.

                                THIRD DEFENSE

      Plaintiffs’ alleged damages resulted from unforeseeable, superseding and/or

intervening causes unrelated to any conduct of Navistar and, thus, the Plaintiffs are

barred from any recovery herein, or the damages, if any, must be apportioned and

Navistar is only responsible for damages, if any, for which it is found responsible.

Any damages claimed by Plaintiffs should be apportioned among any persons who
                                          2
may be liable, including non-parties, according to the percentage of fault of each

person, as determined by a jury in accordance with O.C.G.A § 51-12-33. See Union

Camp Corp. v. Helmy, 258 Ga. 263 (1988) (finding that the plaintiff’s recovery will

be diminished by the proportion of fault assigned to him by the jury); Couch v. Red

Roof Inns, Inc., 291 Ga. 359 (2012) (rejecting an argument that a jury should not be

permitted to apportion fault to a non-party); McReynolds v. Krebs, 290 Ga. 850

(2012) (finding that any damages awarded to the plaintiff must be apportioned as

between the parties and non-parties at fault regardless of whether the plaintiff

himself is found to be at fault as well); Cobb Venture v. Donaldson, 256 Ga.

App. 131 (2002) (citing Restatement (Second) of Torts, § 466(a)).

                                FOURTH DEFENSE

      Negligence of the decedent is the sole cause of some or all of the injuries

alleged by Plaintiffs in this action.

                                  FIFTH DEFENSE

      Navistar states that while it was not negligent in any respect, nevertheless,

decedent, by the exercise of ordinary care, could have avoided the consequences of

any negligence with which Plaintiffs charge Navistar with the result that Plaintiffs

are not entitled to recover in this case.




                                            3
                                  SIXTH DEFENSE

      Navistar states that it was not negligent in any respect; nevertheless, the

decedent was not in the exercise of ordinary care for her own safety at all relevant

times to the instant action, with the result that Plaintiffs are not entitled to recover in

this case.

                                SEVENTH DEFENSE

      Plaintiffs failed to mitigate any damages which Plaintiffs claim to have

suffered.

                                 EIGHTH DEFENSE

      Plaintiffs’ claims may be preempted in whole or in part by federal and/or state

statutes and/or regulations.

                                  NINTH DEFENSE

      Navistar denies that it was negligent or breached any duty owed to decedent

and/or Plaintiffs.

                                  TENTH DEFENSE

      Plaintiffs’ claims are or may be barred, in whole or in part, to the extent that

Plaintiffs have released, settled with, entered into an accord and satisfaction, or

otherwise compromised their claims. To the extent Plaintiffs have received payment

from any alleged tortfeasor in full satisfaction of any of the alleged injuries and/or

claims against Navistar and/or other alleged tortfeasors, Plaintiffs’ Complaint and
                                            4
each and every count and cause of action therein is barred by the defenses of payment

and/or release and accord and satisfaction.

                             ELEVENTH DEFENSE

      Decedent put the vehicle, tools, materials and/or equipment complained of in

Plaintiffs’ Complaint to an abnormal use; mishandled the vehicle, tools, materials

and/or equipment; altered the vehicle, tools, materials, and/or equipment; abused the

vehicle, tools, materials and/or equipment; and misused the vehicle, tools, materials

and/or equipment. All or any one of such acts by the decedent proximately caused

or contributed to the injuries, illness, disease, disability, and damages complained of

by Plaintiffs, and Plaintiffs are barred from recovery herein.

                              TWELFTH DEFENSE

      Plaintiffs’ alleged injuries and damages were caused by pre-existing

conditions, or other contributory or concurrent conditions or factors, including

events occurring prior or subsequent to the occurrence made the basis of Plaintiffs’

claims against Navistar.

                            THIRTEENTH DEFENSE

      If Plaintiffs suffered any damages or injuries, which is denied, Navistar states

that Plaintiffs’ recovery is barred, in whole or in part, or subject to reduction under

the doctrines of contributory and/or comparative negligence.


                                          5
                             FOURTEENTH DEFENSE

       If Navistar is held liable to Plaintiffs, which liability is specifically denied,

Navistar is entitled to contribution, set-off, and/or indemnification, either in whole

or in part, from all persons or entities whose negligence or fault proximately caused

or contributed to cause Plaintiffs’ alleged damages. To the extent Plaintiffs have

settled or will in the future settle with any person or entity with respect to the injuries,

damage, or loss asserted in the Complaint, Navistar invokes the provisions of

O.C.G.A. § 51-12-30, et seq.

                               FIFTEENTH DEFENSE

       Navistar asserts any and all defenses, claims, credits, offsets, or remedies

provided by the Restatements (Second and Third) of Torts and reserves the right to

amend their Answer to file such further pleadings as are necessary to preserve and

assert such defenses, claims, credits, offsets, or remedies.

                               SIXTEENTH DEFENSE

       This Court may lack jurisdiction over the subject matter of Plaintiffs’

Complaint.

                            SEVENTEENTH DEFENSE

       Plaintiffs’ claims may be barred, in whole or in part, from seeking recovery

against Defendant pursuant to the doctrines of res judicata, collateral estoppel,

release of claims, and the prohibition on double recovery for the same injury.
                                             6
                             EIGHTEENTH DEFENSE

      Plaintiffs’ claims may be barred, in whole or in part, by the applicable statutes

of limitation and/or statutes of repose.

                             NINETEENTH DEFENSE

      No product designed, manufacturer or sold by Navistar was defective,

unreasonably dangerous, or, otherwise the cause, in whole or in part, of any alleged

injury or damages suffered by Plaintiffs.

                              TWENTIETH DEFENSE

      If there were any defect in the products – and Navistar denies that there were

any defects – nevertheless, there was no causal connection between any alleged

defect and the product on the one hand and any damage to Plaintiffs on the other

with the result that Plaintiffs are not entitled to recover against Navistar in this case.

                            TWENTY-FIRST DEFENSE

      Plaintiffs’ claims are barred, in whole or in part, by Navistar’s compliance

with the state of the art, industry standards, and/or applicable government statutes

and regulations.

                          TWENTY-SECOND DEFENSE

      Plaintiffs’ claims are barred to the extent that the injuries alleged in the

Complaint were caused by the misuse, abnormal use, or use of the product at issue

in a manner not intended by Navistar and over which Navistar had no control.
                                            7
                          TWENTY-THIRD DEFENSE

      Plaintiffs’ claims are barred to the extent that the injuries alleged in the

Complaint were caused by a substantial change in the product after leaving the

possession, custody, and control of Navistar.

                         TWENTY-FOURTH DEFENSE

      The decedent voluntarily and knowingly assumed the risks inherent to the

activity in which she was participating at the time of the alleged injury. Pursuant to

the doctrine of assumption of the risk, this conduct bars, in whole or in part, the

damages that Plaintiffs seek to recover herein.

                           TWENTY-FIFTH DEFENSE

      Venue may be improper in this action. Navistar reserves its rights to move for

dismissal and/or transfer of the action based on improper and/or inconvenient venue

and/or based upon O.C.G.A. § 51-14-1 et seq., and further reserves its rights to seek

application of the law of the appropriate venue on all issues, including but not limited

to statute of limitations, statute of repose, and punitive damages.

                           TWENTY-SIXTH DEFENSE

      Plaintiffs’ Complaint should be dismissed for lack of personal jurisdiction.

See O.C.G.A. §§ 9-11-12(b), 9-10-91. There is neither specific nor general

jurisdiction under recent precedent of the Supreme Court, as well as other cases

across the nation. See e.g., Daimler AG v. Bauman, 134 S. Ct. 746, 754-58 (2014);
                                           8
Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846, 2850-51 (2011);

BNSF Ry. v. Tyrrell, 137 S. Ct. 1549 (2017); Bristol-Myers Squibb Co. v. Superior

Court, 137 S. Ct. 1773 (2017). Navistar does not have sufficient minimum contacts

with the forum state of Georgia such that exercising jurisdiction would not offend

the Due Process Clause of the United States Constitution and the due process

requirements of the Constitution of the State of Georgia.

                       TWENTY-SEVENTH DEFENSE

      To the extent that Plaintiffs’ Complaint seeks punitive damages, Navistar

specifically incorporate by reference any and all standards of limitations regarding

the determination and/or enforceability of punitive damages awards that arose in the

decisions of BMW of N. America v. Gore, 517 U.S. 559 (1996); Cooper Industries,

Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424 (2001); State Farm Mut. Auto

Ins. Co. v. Campbell, 123 S. Ct. 1513 (2003); and Exxon Shipping Co. v. Baker, 554

U.S. 471 (2008) and their progeny as well as other similar cases under both federal

and state law. See O.C.G.A § 51-12-5.1.

      Additionally, Navistar affirmatively pleads the following in regard to punitive

damages: Plaintiffs’ claims for punitive or exemplary damages violate, and are

therefore barred by, the Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments to

the Constitution of the United States of America, and similar provisions of the

Georgia Constitution, on grounds including the following:
                                          9
(a)   it is a violation of the Due Process and Equal Protection Clauses of the

      Fourteenth Amendment of the United States Constitution to impose

      punitive damages, which are penal in nature, against a civil defendant

      upon the plaintiff satisfying a burden of proof which is less than the

      “beyond a reasonable doubt” burden of proof required in criminal

      cases;

(b)   the procedures pursuant to which punitive damages are awarded may

      result in the award of joint and several judgments against multiple

      defendants for different alleged acts of wrongdoing, which infringes

      upon the Due Process and Equal Protection Clauses of the Fourteenth

      Amendment of the United States Constitution;

(c)   the procedures to which punitive damages are awarded fail to provide

      a reasonable limit on the amount of the award against Defendants,

      which thereby violates the Due Process Clause of the Fourteenth

      Amendment of the United States Constitution;

(d)   the procedures pursuant to which punitive damages are awarded fail to

      provide specific standards for the amount of the award of punitive

      damages which thereby violates the Due Process Clause of the

      Fourteenth Amendment of the United States Constitution;


                                  10
      (e)   the procedures pursuant to which punitive damages are awarded result

            in the imposition of different penalties for the same or similar acts, and

            thus violate the Equal Protection Clause of the Fourteenth Amendment

            of the United States Constitution;

      (f)   the procedures pursuant to which punitive damages are awarded permit

            the imposition of punitive damages in excess of the maximum criminal

            fine for the same or similar conduct, which thereby infringes upon the

            Due Process Clause of the Fifth and Fourteenth Amendments and the

            Equal Protection Clause of the Fourteenth Amendment of the United

            States Constitution;

      (g)   the procedures pursuant to which punitive damages are awarded permit

            the imposition of excessive fines in violation of the Eighth Amendment

            of the United States Constitution;

      (h)   the award of punitive damages to the plaintiff in this action would

            constitute a deprivation of property without due process of law; and

      (i)   the procedures pursuant to which punitive damages are awarded permit

            the imposition of an excessive fine and penalty.

                        TWENTY-EIGHTH DEFENSE

      Plaintiffs’ alleged damages, if any, should be apportioned among all parties at

fault, and any non-parties at fault, pursuant to the Uniform Contribution Among
                                        11
Tortfeasors Act.

                           TWENTY-NINTH DEFENSE

        This case may be subject to dismissal or transfer under the doctrine of forum

non conveniens, lack of personal jurisdiction, improper venue, and/or 28 U.S.C. §

1404.

                              THIRTIETH DEFENSE

        Navistar reserves the right to raise such other affirmative defenses as may be

available or apparent during discovery or as may be raised or asserted by other

defendants in this case. Navistar expressly reserve the right to raise as an affirmative

defense that Plaintiffs have failed to join all parties necessary for a just adjudication

of this action, should discovery reveal the existence of facts to support such defense.

Navistar has not knowingly or intentionally waived any applicable affirmative

defense. If it appears that any affirmative defense is or may be applicable after

Navistar has had the opportunity to conduct reasonable discovery in this matter,

Navistar will assert such affirmative defense in accordance with all applicable rules.

                            THIRTY-FIRST DEFENSE

        Navistar answers the individually numbered paragraphs of Plaintiffs’

Complaint as follows:




                                           12
                                  THE PARTIES

                                          1.

      The allegations contained in Paragraph 1 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 1 of Plaintiffs’

Complaint.

                                          2.

      The allegations contained in Paragraph 2 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 2 of Plaintiffs’

Complaint.

                                          3.

      The allegations contained in Paragraph 3 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 3 of Plaintiffs’

Complaint.


                                          13
                                           4.

      The allegations contained in Paragraph 4 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 4 of Plaintiffs’

Complaint.

                                           5.

      The allegations contained in Paragraph 5 of Plaintiffs’ Complaint are not

directed at Navistar and contain conclusions of law, requiring no response. To the

extent that a response is required of Navistar, Navistar is without sufficient

knowledge or information upon which to form a belief as to the allegations contained

in Paragraph 5 of Plaintiffs’ Complaint.

                                           6.

      The allegations contained in Paragraph 6 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 6 of Plaintiffs’

Complaint.




                                           14
                                          7.

      The allegations contained in Paragraph 7 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 7 of Plaintiffs’

Complaint.

                                          8.

      The allegations contained in Paragraph 8 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 8 of Plaintiffs’

Complaint.

                                          9.

      The allegations contained in Paragraph 9 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 9 of Plaintiffs’

Complaint.




                                          15
                                         10.

      Navistar admits that it is a Delaware corporation with its principal place of

business located at 2701 Navistar Drive, Lisle, Illinois, 60532

                                         11.

      Navistar admits that its registered agent for service of process is Corporation

Service Company, 40 Technology Parkway South, Suite 300, Norcross, Georgia

30092.

                                         12.

      The allegations contained in Paragraph 12 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent a response is

required, Navistar denies those allegations.

                                         13.

      The allegations contained in Paragraph 13 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent a response is

required, Navistar denies those allegations.

                                         14.

      The allegations contained in Paragraph 14 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon


                                          16
which to form a belief as to the allegations contained in Paragraph 14 of Plaintiffs’

Complaint.

                                         15.

      The allegations contained in Paragraph 15 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 15 of Plaintiffs’

Complaint.

                                         16.

      The allegations contained in Paragraph 16 of Plaintiffs’ Complaint are not

directed at Navistar and contain conclusions of law, requiring no response. To the

extent that a response is required of Navistar, Navistar is without sufficient

knowledge or information upon which to form a belief as to the allegations contained

in Paragraph 16 of Plaintiffs’ Complaint.

                                         17.

      The allegations contained in Paragraph 17 of Plaintiffs’ Complaint are not

directed at Navistar and contain conclusions of law, requiring no response. To the

extent that a response is required of Navistar, Navistar is without sufficient

knowledge or information upon which to form a belief as to the allegations contained

in Paragraph 17 of Plaintiffs’ Complaint.
                                          17
                                         18.

      The allegations contained in Paragraph 18 of Plaintiffs’ Complaint are not

directed at Navistar and contain conclusions of law, requiring no response. To the

extent that a response is required of Navistar, Navistar is without sufficient

knowledge or information upon which to form a belief as to the allegations contained

in Paragraph 18 of Plaintiffs’ Complaint.

                                         19.

      The allegations contained in Paragraph 19 of Plaintiffs’ Complaint are not

directed at Navistar and contain conclusions of law, requiring no response. To the

extent that a response is required of Navistar, Navistar is without sufficient

knowledge or information upon which to form a belief as to the allegations contained

in Paragraph 19 of Plaintiffs’ Complaint.

                                         20.

      Navistar denies the allegations contained in Paragraph 20 of Plaintiffs’

Complaint.

                                         21.

      The allegations contained in Paragraph 21 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon


                                          18
which to form a belief as to the allegations contained in Paragraph 21 of Plaintiffs’

Complaint.

                                         22.

      The allegations contained in Paragraph 22 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 22 of Plaintiffs’

Complaint.

                                         23.

      The allegations contained in Paragraph 23 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 23 of Plaintiffs’

Complaint.

                          JURSIDICTION AND VENUE

      Navistar reasserts its responses to Paragraphs 1-23 of Plaintiffs’ Complaint as

though fully set forth herein.

                                         24.

      Navistar does not contest that, based on the allegations in the Plaintiffs’

Complaint, which have not been, and could not have been, verified by Navistar, the
                                          19
amount in controversy in this case exceeds the minimal jurisdictional limits of this

Court. Navistar lacks knowledge or information sufficient to form a belief as to the

truth of the allegation regarding jurisdiction in this Court and, therefore, deny those

allegations. Navistar denies any remaining allegations contained in Paragraph 24 of

Plaintiffs’ Complaint.

                                         25.

      The allegations regarding subject matter jurisdiction contained in Paragraph

25 of Plaintiffs’ Complaint are conclusions of law, to which no response is required.

To the extent a response is required, Navistar admits that Plaintiffs have brought this

civil action for damages but deny that Plaintiffs have suffered any personal injuries

caused by Navistar, deny that Navistar is liable to Plaintiffs and deny that Plaintiffs

are entitled to any damages from Navistar. Navistar lacks knowledge or information

sufficient to form a belief as to the truth of the allegation regarding jurisdiction in

this Court and, therefore, deny those allegations.

                                         26.

      Navistar denies the allegations contained in Paragraph 26 of Plaintiffs’

Complaint, including subparts (a) through (c).

                                         27.

      Navistar denies the allegations contained in Paragraph 27 of Plaintiffs’

Complaint.
                                          20
                                          28.

      The allegations contained in Paragraph 28 of Plaintiffs’ Complaint contain

allegations not directed at Navistar and conclusions of law, requiring no response.

To the extent that a response is required of Navistar, Navistar admits only that it is

registered to conduct business in the State of Georgia. Except as expressly admitted,

Paragraph 28, including subparts (b) through (j), is denied.

                                          29.

      The allegations regarding the venue of this action contained in Paragraph 29

of Plaintiffs’ Complaint are conclusions of law, to which no response is required.

To the extent a response is required, Navistar lack knowledge or information

sufficient to form a belief as to the truth of the allegation regarding the venue of this

action and, therefore, deny that allegation.         Navistar denies any remaining

allegations contained in Paragraph 29 of Plaintiffs’ Complaint.

                                        FACTS

      Navistar reasserts its responses to Paragraphs 1-29 of Plaintiffs’ Complaint as

though fully set forth herein.

                                          30.

      The allegations contained in Paragraph 30 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon
                                           21
which to form a belief as to the allegations contained in Paragraph 30 of Plaintiffs’

Complaint.

                                         31.

      The allegations contained in Paragraph 31 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 31 of Plaintiffs’

Complaint.

                                         32.

      The allegations contained in Paragraph 32 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 32 of Plaintiffs’

Complaint.

                                         33.

      The allegations contained in Paragraph 33 of Plaintiffs’ Complaint are not

directed at Navistar and, therefore, require no response. To the extent that a response

is required of Navistar, Navistar is without sufficient knowledge or information upon

which to form a belief as to the allegations contained in Paragraph 33 of Plaintiffs’

Complaint.
                                          22
                                        34.

      Navistar denies the allegations contained in Paragraph 34 of Plaintiffs’

Complaint.

                                        35.

      Navistar denies the allegations contained in Paragraph 35 of Plaintiffs’

Complaint.

                        COUNT I – STRICT LIABILITY

                                        36.

      Navistar reasserts its responses to Paragraphs 1-35 of Plaintiffs’ Complaint as

though fully set forth herein.

                                        37.

      In response to Paragraph 37 of Plaintiffs’ Complaint, Navistar admits that it,

in part, designs, manufactures, and distributes commercial motor vehicles

throughout the United States. Except as expressly admitted, Paragraph 37 is denied.

                                        38.

      In response to the allegations contained in Paragraph 38 of Plaintiffs’

Complaint, Navistar admits that it places its products into the stream of commerce

through Navistar authorized dealers. Except as expressly admitted, Paragraph 38 is

denied.


                                        23
                                         39.

      Navistar denies the allegations contained in Paragraph 39 of Plaintiffs’

Complaint.

                                         40.

      In response to Paragraph 40 of Plaintiffs’ Complaint, Navistar admits that it,

in part, designs, manufactures, and distributes commercial motor vehicles

throughout the United States, and that it is aware of legal obligations with respect to

those vehicles. Except as expressly admitted, Paragraph 40 is denied

                                         41.

      Navistar denies the allegations contained in Paragraph 41, including subparts

(a) through (c), of Plaintiffs’ Complaint.

                                         42.

      Navistar denies the allegations contained in Paragraph 42 of Plaintiffs’

Complaint.

                                         43.

      Navistar denies the allegations contained in Paragraph 43 of Plaintiffs’

Complaint.

                                         44.

      Navistar denies the allegations contained in Paragraph 44 of Plaintiffs’

Complaint.
                                             24
                           COUNT II – NEGLIGENCE

                                        45.

      Navistar reasserts its responses to Paragraphs 1-44 of Plaintiffs’ Complaint as

though fully set forth herein.

                                        46.

      Navistar denies the allegations contained in Paragraph 46 of Plaintiffs’

Complaint.

                                        47.

      Navistar denies the allegations contained in Paragraph 47 of Plaintiffs’

Complaint.

                                        48.

      Navistar denies the allegations contained in Paragraph 48 of Plaintiffs’

Complaint, which include conclusions of law that require no response.

                                        49.

      Navistar denies the allegations contained in Paragraph 49 of Plaintiffs’

Complaint, which include conclusions of law that require no response.

                                        50.

      Navistar denies the allegations contained in Paragraph 50 of Plaintiffs’

Complaint, which include conclusions of law that require no response.


                                        25
                                        51.

      Navistar denies the allegations contained in Paragraph 51 of Plaintiffs’

Complaint.

                                        52.

      Navistar denies the allegations contained in Paragraph 52 of Plaintiffs’

Complaint.

                                        53.

      Navistar denies the allegations contained in Paragraph 53 of Plaintiffs’

Complaint.

                      COUNT III – PUNITIVE DAMAGES

                                        54.

      Navistar reasserts its responses to Paragraphs 1-53 of Plaintiffs’ Complaint as

though fully set forth herein.

                                        55.

      Navistar denies the allegations contained in Paragraph 55 of Plaintiffs’

Complaint.

                                        56.

      Navistar denies the allegations contained in Paragraph 56 of Plaintiffs’

Complaint.


                                        26
                                   DAMAGES

                                        57.

      Navistar reasserts its responses to Paragraphs 1-56 of Plaintiffs’ Complaint as

though fully set forth herein.

                                        58.

      The allegations contained in Paragraph 58 of Plaintiffs’ Complaint are not

directed at Navistar and contain conclusions of law, requiring no response. To the

extent that a response is required of Navistar, Navistar is without sufficient

knowledge or information upon which to form a belief as to the allegations contained

in Paragraph 58 of Plaintiffs’ Complaint.

                                        59.

      The allegations contained in Paragraph 59 of Plaintiffs’ Complaint are not

directed at Navistar and contain conclusions of law, requiring no response. To the

extent that a response is required of Navistar, Navistar is without sufficient

knowledge or information upon which to form a belief as to the allegations contained

in Paragraph 59 of Plaintiffs’ Complaint.

                                        60.

      Navistar denies the allegations contained in Paragraph 60 of Plaintiffs’

Complaint.


                                        27
                                         61.

      Navistar denies the allegations contained in Paragraph 61 of Plaintiffs’

Complaint.

                                         62.

      Navistar denies the allegations contained in Paragraph 62 of Plaintiffs’

Complaint.

                                         63.

      Navistar denies the allegations contained in Paragraph 63 of Plaintiffs’

Complaint.

      Furthermore, responding to the unnumbered Paragraph, including sub-parts,

beginning with “WHEREFORE,” Navistar denies that it is liable to Plaintiffs in any

manner and deny each and every allegation contained in such Paragraph and all sub-

parts thereof, separately and severally, to the extent said allegations imply any

wrongdoing by Navistar.

                                        ***

      Navistar specifically denies Plaintiffs are entitled to any judgment, damages,

recovery, costs, remedy, or relief from Navistar in connection with this action.

      Navistar denies each and every claim or allegation contained in Plaintiffs’

Complaint not specifically admitted herein.


                                         28
                          REQUEST FOR JURY TRIAL

      Navistar demands a trial by jury on all issues appropriate for jury

determination.

      WHEREFORE, Navistar prays that Plaintiffs’ Complaint against it be

dismissed with prejudice, with all costs assessed against Plaintiffs, and for such other

and further relief as the Court deems proper.

      This 17th day of November, 2020.

                                        Respectfully submitted,

                                        NELSON MULLINS RILEY & SCARBOROUGH,
                                        LLP

                                        /s/ Richard B. North
                                        Richard B. North, Jr.
                                        Georgia Bar No. 545599
                                        Brandee Kowalzyk
                                        Georgia Bar No. 142328
                                        Atlantic Station
                                        201 17th Street, NW, Suite 1700
                                        Atlanta, GA 30363
                                        Telephone: (404) 322-6000
                                        Facsimile: (404) 322-6050
                                        Richard.North@nelsonmullins.com
                                        Brandee.Kowalzyk@nelsonmullins.com




                                          29
                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing ANSWER AND

DEFENSES OF NAVISTAR, INC. was filed on November 17, 2020, using the Next

Gen CM/ECF filing system which will automatically send a Notice of Electronic

Filing to all registered counsel of record including:

                          DYLAN J HOOPER, ESQ.
                          PO BOX 57007
                          ATLANTA, GA 30343
                          404-496-7286
                          Fax: 404-965-8812
                          Email: dhooper@forthepeople.com


      This 17th day of November, 2020.

                                        /s/ Richard B. North
                                        Richard B. North, Jr.
                                        Georgia Bar No. 545599




                                          30
